DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 24 September 2021, with respect to the rejection of claims 1 – 20 under 35 USC 102 and 103 have been fully considered and are persuasive, in light of the amendment filed 24 September 2021.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lane et al. (US PGPUB 2011/0054568 – previously presented) in view of Parramon et al. (US PGPUB 2018/0110992), and is necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lane et al. (US PGPUB 2011/0054568 – previously presented) in view of Parramon et al. (US PGPUB 2018/0110992).
Regarding claims 1 and 8, Lane discloses a neurostimulation system and method, comprising: at least one stimulation module (e.g. Fig. 7) for providing at least a first stimulation block (e.g. 100a, Fig. 8), the first stimulation block comprising a first electrode configuration, a first amplitude, and a first pulse train, and at least a second stimulation block (e.g. 100b, Fig. 8), the second stimulation block comprising a second electrode configuration, a second amplitude, and a second pulse train; and at least one stimulation interference estimation module (e.g. 64, Fig. 7) including a controller configured with instructions in non-transitory memory that when executed cause the controller to: determine that at least one potential spatial and/or temporal overlap of pulse trains between the two stimulation blocks is a spatial and/or temporal overlap of pulse trains (e.g. Fig. 8), and reconfigure one or more of the first stimulation block and the second stimulation block to reduce at least partially the spatial and/or temporal overlap of stimulation blocks (e.g. Fig. 14, paragraphs 73 – 83).  While Lane teaches predicting interference based on a temporal overlap between each channel, Lane fails to teach an interference model that also takes the distance between the blocks into account when predicting an overlap.

Regarding claims 2 and 9¸ Lane discloses analyzing a spatial relationship between the first stimulation block and the second stimulation block (e.g. paragraphs 73 – 83).
Regarding claims 2 – 4 and 9 - 11, Lane discloses the invention as discussed above, but fails to teach analyzing a spatial relationship between the blocks, rather teaching determining a temporal relationship.  Parramon teaches it is known to determine analyze a spatial relationship between the blocks and to base temporal overlap tolerance on the determined distance (e.g. paragraphs 103 – 112).  It would have been obvious to one having ordinary skill in the art to modify the invention as taught by Lane with the models that use spatial interference to determine a spatial overlap as taught by Parramon, since such a modification would provide the predictable results of delivering an efficient stimulation by avoiding spatial and/or temporal overlap.
Regarding claims 5 and 12, Lane discloses reconfiguring one or more of the first and second pulse train, one or more of the first and the second electrode configuration, and one or more of a first stimulation current and second stimulation current of one or 
Regarding claims 6, 7, and 13 – 20, Lane fails to recite the mathematical models for determining potential spatial overlap.  Parramon teaches it is known to use at least the R-matrix model or the activating function model (e.g. paragraphs 95 – 106).  Furthermore, the other mathematical models claimed are well known in the art.  It would have been obvious to one having ordinary skill in the art to modify the invention as taught by Lane with the well known models as taught by Parramon, since such a modification would provide the predictable results of better reconfiguring the stimulation blocks to best avoid overlap.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M DIETRICH whose telephone number is (571)270-1895.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792